DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, and 5 - 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1, 5, and 1, respectively of U.S. Patent No. 9,045,014. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the claims of the Patents as listed.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 6,656,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 20 is anticipated by the claim in the issued patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 10 recites the limitation "the transfercase" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 – 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kiely et al. U.S. 2010/0019538 (“Kiley”).  Kiley discloses a military vehicle (combat vehicle) comprising: 
a passenger capsule (paragraph [0045]); 
a front module (12) coupled to a front end of the passenger capsule (fig. 1), the front module including: 
a first longitudinal frame member (left 12) coupled to the front end of the passenger capsule proximate a first side thereof (fig. 1); 
a second longitudinal frame member (right 12) coupled to the front end of the passenger capsule proximate an opposing second side thereof (fig. 1); 

a rear module (13) coupled to a rear end of the passenger capsule (fig. 4); and 
a rear lift structure (fig. 4) including a third protrusion (left) and a fourth protrusion (right) extending from the rear end of the passenger capsule at opposing lateral sides thereof, the third protrusion and the fourth protrusion defining a third aperture (left) and a fourth aperture (right), respectively, to form a pair of rear lift points (fig. 4).
In reference to claims 12, 13, and 15, Kiley further discloses the passenger capsule including two doors or four doors (fig. 1); wherein the underbody support structure defines a plurality of apertures (fig. 3, 5) that provide tie down points; wherein at least one of the first longitudinal frame member, the second longitudinal frame member, or the underbody support structure is coupled to the front end of the passenger capsule in such a way that the at least one of the first longitudinal frame member, the second longitudinal frame member, or the underbody support structure is configured to at least partially separate from the front end of the passenger capsule in response to a blast event (abstract) to at least partially dissipate blast energy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 5, 7, 8, and 16 - 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of the teachings of T. Roering, U.S. 2006/0116032 (“Roering”).  Kiley discloses a military vehicle  (combat vehicle) comprising: 
a passenger capsule (paragraph [0045]) including a structural shell (11) having a front end (16) and a rear end (17); 
a front module (12) coupled to the front end of the passenger capsule, the front module including a first longitudinal frame member (left 12), 
a second longitudinal frame member (right 12), wherein the first longitudinal frame member and the second longitudinal frame member extend within a common plane (fig. 1); 
a rear module (13) coupled to the rear end of the passenger capsule; 
an engine [0045] coupled to the front module; 
a front lift structure (fig. 3) including: 
a first protrusion (fig. 3) extending from the first longitudinal frame member and defining a first aperture (fig. 3); 
a second protrusion (fig. 3) extending from the second longitudinal frame member and defining a second aperture (fig. 3), wherein the first protrusion and the second protrusion are generally orthogonal to the common plane; wherein the first aperture and the second aperture form a pair of 
a rear lift structure (fig. 4) including a third protrusion (fig. 4) and a fourth protrusion (fig. 4) extending from opposing lateral sides of the structural shell, the third protrusion and the fourth protrusion defining a third aperture (fig. 4) and a fourth aperture (fig. 4), respectively, to form a pair of rear lift points (fig. 4).  Kiely does not directly disclose a front axle assembly and a rear axle assembly.  Roering teaches a front and rear axle assembly ([0002], 4).  One ordinary skill in the art at the time the invention was filed would find modifying Kiely such that it comprised the front and rear axle assembly in view of the teachings of Roering obvious so as to permit travel over off-road terrain [0002].   Roering further teaches a transaxle (fig. 7) coupled to a rear module (fig. 1) and an engine ([0011], 8), the transaxle including a housing [0037] that defines a structural component of the rear module (fig. 1, 120), wherein the rear axle assembly includes at least one of an upper control arm (136), a lower control arm (122), a spring (fig. 7), or a damper (50) that is directly coupled to the housing of the transaxle.  One of ordinary skill in the art at the time the invention was filed would find modifying Kiely such that it comprised the transaxle in view of the teachings of Roering obvious so as to provide a suitable drive linkage that can be coupled between the engine and the rear axle and rear wheels [0021].  
In reference to claims 2 - 5, and 8, Kiely in view of Roering further discloses the passenger capsule including two passenger doors or four passenger doors (fig. 1); wherein the front lift structure includes a lateral frame member (fig. 3) extending between the first protrusion and the second protrusion; the passenger capsule includes a V- shaped belly deflector (fig. 8) positioned beneath the structural shell, wherein lateral ends of the V- shaped belly deflector are coupled to sidewalls of the structural shell; a structural tunnel (fig. 8) extending along a floor (111) thereof, the structural tunnel having an arcuate shaped profile (fig. 8) extending into an interior of the passenger capsule (111) with a driver seat on a first side thereof and a passenger seat on a second side thereof and (ii) which increases 
In reference to claims 16 – 17, Kiely does not disclose a transaxle.  Roering teaches a transaxle (fig. 7) coupled to a rear module (fig. 1) and an engine ([0011], 8), the transaxle including a housing [0037] that defines a structural component of the rear module (fig. 1, 120), wherein the rear axle assembly includes at least one of an upper control arm (136), a lower control arm (122), a spring (fig. 7), or a damper (50) that is directly coupled to the housing of the transaxle.  One of ordinary skill in the art at the time the invention was filed would find modifying Kiely such that it comprised the transaxle in view of the teachings of Roering obvious so as to provide a suitable drive linkage that can be coupled between the engine and the rear axle and rear wheels [0021].  

Claims 6 and 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Roering as applied to claim 1 above, and further in view of Harmon et al. U.S. 2014/0060304 (“Harmon”).  Kiley as modified does not disclose the third and fourth protrusion extending backward from a rear edge of the passenger capsule.  Harmon teaches a third and fourth protrusion (fig. 1) extending backward from a rear edge of the passenger capsule (18), away from the front of the front lift structure.  One of ordinary skill in the art at the time the invention was filed would find modifying Kiley in view of Roering such that it comprised the third and fourth protrusions extending backward in view of the teachings of Kiley so as to reduce the clearance height caused by a protrusion at the roof of passenger capsule (Kiley, fig. 4) and also reduce drag and air resistance during travel.  Harmon further teaches the structural shell as a monocoque hull structure (fig. 1) that does not include frame rails .  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Roering as applied to claim 1 above, and further in view of Thoma et al. U.S. 6,178,746  (“Thoma”).  Kiley as modified does not disclose the details of its transaxle.  Thoma teaches a transaxle (fig. 1) including a transfer case (hydrostatic gearing) and a rear differential (column 1, line 40) contained at least partially within the housing thereof.  One of ordinary skill in the art at the time the invention was made would find modifying Kiley in view of Roering such that it comprised the transaxle including a transfer case and differential in view of the teachings of Thoma obvious so as to fully integrate in a transaxle housing structure the speed reduction gearing and mechanical differential (column1, line 40).

Claims 10 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Roering as applied to claims 1, 8, and 16 above, and further in view of Thoma and V. Joynt, U.S. 2007/0234896 (“Joynt”).  Kiley as modified does not disclose a transfer case and rear differential contained at least partially within the housing thereof.  Thoma teaches a transaxle (fig. 1) including a transfer case (hydrostatic gearing) and a rear differential (column 1, line 40) contained at least partially within the housing thereof.  One of ordinary skill in the art at the time the invention was made would find modifying Kiley in view of Roering such that it comprised the transaxle including a transfer case and differential in view of the teachings of Thoma obvious so as to fully integrate in a transaxle housing structure the speed reduction gearing and mechanical differential (column1, line 40).  Joynt teaches a transfer case (abstract) coupled to the rear differential and a front differential.  One of ordinary skill in .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Hutchison et al. U.S. 5,314,230 (“Hutchison”).  Kiley does not directly disclose the passenger capsule comprises a monocoque hull structure.  Hutchison teaches a passenger capsule comprising a monocoque hull structure (fig. 3) that does not include frame rails extending longitudinally along a bottom thereof.  One of ordinary skill in the art at the time the invention was made would find modifying Kiley such that it comprised a monocoque hull structure in view of the teachings of Hutchinson obvious so as to carry vehicle loads throughout the skin of the body and avoids the stress concentrations that originate at mechanically fastened joints (column 2, line 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3614